Citation Nr: 0112411	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1994 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By 
rating action dated in January 1999, the RO denied the 
appellant's claim of entitlement to service connection for 
left midfoot arthrosis secondary to fracture injury as not 
well grounded.  In February 1999, the appellant submitted a 
notice of disagreement and the current appeal ensued.


REMAND

Initially, the Board notes that, during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In the January 1999 decision, the RO determined that the 
appellant's claim for service connection for a left foot 
disability was not well grounded.  The appellant submitted a 
notice of disagreement and the RO issued a statement of the 
case, which again indicated that the claim was denied because 
it was not well grounded.  Although in a subsequent 
supplemental statement of the case, the RO appeared to 
address the merits of the appellant's claim, when viewed in 
light of the prior rating action and statement of the case, 
the basis for the denial of the appellant's claim is somewhat 
confusing as there was no explanation for the apparent change 
in the manner in which the claim was adjudicated.  
Additionally, it is unclear whether additional action was 
undertaken pursuant to the duty to assist or whether the 
appellant has received adequate notification of what is 
necessary in order to prevail in her claim, consistent with 
the mandate of the new law.  

Thus, the Board concludes that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
this change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.

Additional development of the medical evidence in this case 
also is warranted.  The claims file reflects that the 
appellant sustained a fracture of the left proximal 
metaphysis of the fifth metatarsal prior to service entry.  
During service the appellant sustained multiple left ankle 
sprains for which service connection was granted in January 
1999.  Private treatment reports dated in 1998 reflect a 
diagnosis of "[p]ossible midfoot arthrosis secondary to 
fracture injury, etc., left."  While the appellant was 
examined by VA for compensation purposes in August 1998 and 
again in March 2000, the record does not reflect any medical 
evidence that more definitively establishes the presence of a 
current left foot disability, or medical opinion that 
addresses the relationship, if any, between a current left 
foot disability and the veteran's active military service or 
service-connected residuals of left ankle sprains.  The Board 
emphasizes that secondary service connection may be granted 
for disability proximately due to or the result of a service-
connected disease or injury, to include the degree of 
additional disability resulting from aggravation of 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The United States Court of 
Veterans Appeals held, in Allen, that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.  Based on 
the veteran's hearing testimony, there also appears to be 
evidence of medical treatment for the veteran's left foot 
disorder that has not yet been associated with the veteran's 
claims file.

Under these circumstances, the Board finds that the RO should 
undertake all necessary notification and development action 
deemed warranted by the Veterans Claims Assistance Act of 
2000.  This should specifically include obtaining and 
associating with the record all outstanding pertinent medical 
records, to include records from Balboa Naval Hospital in San 
Diego, California (where the veteran indicated she received 
medical treatment about 2 months prior to discharge); Dr. 
Gregory Peters (who treated the veteran in Michigan up to 
1999); and Dr. George Aubley (the veteran's primary care 
physician in Atlanta, Georgia, since 1999).  

Thereafter, the RO should arrange for the veteran to undergo 
appropriate VA examination to obtain medical opinion 
addressing whether the veteran currently has a left foot 
disability, and, if so, the relationship, if any, between 
that disability and either the veteran's active military 
service or her service-connected left ankle sprains.  The 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Accordingly, in an effort to ensure due process in this case 
and to comply with the change in the law, this case is 
REMANDED for the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from Balboa Naval 
Hospital in San Diego, California; from 
Dr. Gregory Peters; and from Dr. George 
Aubley; as well as from any other 
source(s).  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
her possession, and the RO should afford 
him the opportunity to do so before 
arranging for her to undergo 
examination.

2. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to under appropriate VA 
examination of her left foot.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine 
the veteran.  All indicated studies 
and tests should be completed, and all 
clinical findings should be reported 
in detail and correlated to diagnosis.  
After examination of the veteran, 
review of her pertinent medical 
history, and consideration of sound 
medical principles, the examiner 
should offer an opinion as to whether 
there is as least as likely as not a 
relationship between the veteran's a 
current left foot disorder (to include 
midfoot arthrosis) and her active 
military service, or her service-
connected left ankle sprains; and, if 
so, the nature of such relationship.  
If the examiner finds that a current 
left foot disability is aggravated by 
the veteran's service-connected left 
ankle sprains, the examiner should 
attempt to quantify the extent of 
additional disability resulting from 
the aggravation.  The examiner should 
set forth all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, in a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claim on appeal in 
light of all pertinent evidence of 
record and legal authority. to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

6. If the benefit sought on appeal 
continues to be denied, the veteran 
and her representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


